Title: From Louisa Catherine Johnson Adams to Charles Francis Adams, 28 May 1818
From: Adams, Louisa Catherine Johnson
To: Adams, Charles Francis


				
					My Dear Charles
					Washington 28 May 1818
				
				You tell me in your last Letter that “you believe you did not write to me, because you had not received a Letter from me” I think you have in some of your former Letters mentioned that you kept a book in which you copied them; by refering to this book you would be able to know positively how the matter stood. but at any rate you must not be so punctilious as to wait for a Letter from me but write whenever you can spare the time or feel the inclination as you are never at a loss for a subject and it affords me great pleasure to hear from you at all times.As you say I know the Author of the Tales of the Castle; Madame de Genlis has written many beautiful things and has been particularly celebrated for her works on  education Les Veilles du Chateau and Adele et Theodore are among the most admired of her productions—I hope have read them in french as one of their chief beauties is the purity and elegance of the style which is totally lost in the translation—The Tales of Marmontel are very interesting and particularly amusing, and those of Florian if you can procure them would likewise afford you much pleasure in the perusal—His Gonsalve de Cordon His Numa Pompillius his Nouvelles and his Estelle and Galatie are all beautiful as well as his fables you can judge of the merits of his Style by Don Quixotte which you have already read and enjoyed—You have never told me if you received Prince Arthur &c—You must let me know in the next Letter—Did you ever read the Bachelier de Salamanque and the Diable Boiteux? The new Novels of Miss Edgworth Ormond and Harrington are very good—What is it that has called forth John’s Muse? and what is the subject of his poetry? Have you ever tried to write verses? When you do let me see your first essay—I am very glad to hear of your promotion, and I hope upon a longer acquaintance you may find the boys more agreeable than you do at present—In forming friendships you must be careful to ascertain the merits of the person with whom you are inclined to be upon such terms—our affections are but poor guides in such circumstances and much of our happiness in this world depends upon the connections we form and more particularly upon those formed in early life when our attachments are naturally  strong and seldom sanctioned by our judgement which at your age must necessarily from want of experience be weak. Far be it from me my beloved my beloved Child to wish to instil either coldness or distance towards your young companions I only desire to teach you to discern and value real merit and to guard you against the influence of vice—The principal fault’s in your last Letter to me are omissions here and there of a word which you must be careful to correct and a sentence “I am taking walks most all the time” which is not good english: the word should have been almost to be correct. You are so much improved that I flatter myself in the end you will write elegantly and with constant application to your studies you may perhaps enter College before you are fifteen or enter at that age one class forward; and surpize and delight your truely affectionate mother—
				
					L. C. A.
				
				   
			